   Case 6:20-cv-00030-RSB-CLR Document 38 Filed 12/22/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 LUIS MIGUEL MARTINEZ LUCARIO, as
 Administrator of the Estate of Alejandra
 Martinez-Bernabe, and as Parent and Natural
 Guardian of C.M., L.A.M., and U.M.,

                Plaintiff,                                 CIVIL ACTION NO.: 6:20-cv-30

        v.

 CHARLES EDWARD BRITT; LANGER
 TRANSPORT CORP.; and ACE AMERICAN
 INSURANCE COMPANY,

                Defendants.



                                           ORDER

       Before the Court is the Joint Stipulation for Dismissal With Prejudice signed and filed by

counsel for Plaintiff and counsel for all Defendants on September 22, 2020, wherein the parties

stipulate to the dismissal of this case with prejudice. (Doc. 37.) Pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii), the Court DISMISSES this action with prejudice. The Clerk is hereby

authorized and directed to CLOSE this case.

       SO ORDERED, this 22nd day of December, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
